Citation Nr: 9913176	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-42 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for gastritis.

2.  Entitlement to service connection for gastroenteritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969, from March 1975 to March 1978, and from December 1984 
to June 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's applications to reopen previously denied claims of 
service connection for gastritis and gastroenteritis.  (Both 
claims had been denied by the RO in November 1994, and no 
appeal ensued.)

The Board observes that, because the veteran failed to 
initiate an appeal of the November 1994 decision, it became 
final.  38 C.F.R. § 20.1103 (1994).  The Board also notes 
that the RO, in its July 1996 decision, found that new and 
material evidence had been filed to reopen the previously 
denied claims.  Nevertheless, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has held 
that the Board has a legal obligation to initially consider 
whether new and material evidence has been submitted to 
reopen the claims regardless of the RO's actions.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995).  Therefore, because 
the claims were the subject of a prior final decision, the 
first issue that must be addressed by the Board is whether 
the previously denied claims ought to be reopened.  38 
U.S.C.A. § 5108 (West 1991).  


FINDINGS OF FACT

1.  Service connection for gastritis and gastroenteritis was 
denied by a November 1994 RO decision.  The veteran was 
notified of the adverse determination in November 1994, but 
did not initiate an appeal of the denial.  

2.  Certain new evidence received since the November 1994 
denial bears directly and substantially upon the issues at 
hand and is so significant that it must be considered to 
decide fairly the merits of the veteran's claims.

3.  No competent medical evidence has been submitted which 
tends to show that the veteran currently suffers from 
gastritis or gastroenteritis that began in service or is 
otherwise attributable to military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen previously 
denied claims of service connection for gastritis and 
gastroenteritis has been submitted.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for gastritis or 
gastroenteritis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.310, 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has gastritis and 
gastroenteritis that began during his military service.  It 
is also requested that the veteran be afforded the benefit of 
the doubt.

Initially, the Board notes that the veteran's current claims 
of service connection for gastritis and gastroenteritis are 
not his first such claims.  As noted above, in November 1994, 
the RO denied claims of service connection for gastritis and 
gastroenteritis, finding that there was no record of 
treatment for such disorders during military service.  The 
veteran was notified of the denial in November 1994, but did 
not initiate an appeal.  Hence, the November 1994 decision 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1994).  As a result, the Board may now consider 
the veteran's claims of service connection on the merits only 
if "new and material evidence" has been presented or 
secured since the November 1994 RO decision.  38 U.S.C.A. 
§ 5108 (West 1991); Manio v. Derwinski, 1 Vet. App. 144, 145-
46 (1991).  (For the purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1998).
In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) was recently 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit indicated that the Colvin test for "material" 
evidence made it "more difficult for veteran claimants to 
submit additional evidence for Board consideration" than did 
the test for new and material evidence found in 38 C.F.R. 
§ 3.156, and thus overruled Colvin in this respect.  
Therefore, the ruling in Hodge must be considered as easing 
the veteran's evidentiary burden in seeking to reopen 
previously and finally denied claims.  Hodge, supra. 

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach outlined in Manio v. Derwinski with a 
three-step approach.  See also Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  Under this three-step approach to 
claims to reopen, the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, the Secretary must determine whether, based upon 
all of the evidence and presuming its credibility, the claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
Third, if the claim is well grounded, then the Secretary may 
proceed to evaluate the merits of the claim, but only after 
ensuring the duty to assist under 38 U.S.C. § 5107(a) has 
been fulfilled.

Using these guidelines, the Board has reviewed the additional 
evidence that has been associated with the claims folder 
since the November 1994 denial.  

Evidence available to the RO in November 1994 consisted 
solely of the veteran's service medical records and June 1994 
VA examination reports.  However, the service medical records 
did not show any complaints, diagnoses, or treatment for 
gastritis or gastroenteritis.  Moreover, the June 1994 VA 
examination reports did not include a diagnosis of gastritis 
or gastroenteritis.

Evidence received since the prior denial includes private 
treatment records from Boston University Medical Center dated 
in October 1993.  Among these records is an emergency room 
clinical record that shows complaints of repeated vomiting, 
esophageal discomfort/burning, and left-sided chest pressure 
following the veteran's consumption of a hotdog.  The 
diagnosis was "? gastritis vs. gastroenteritis."  This 
evidence is new and material as defined by the regulation.  
In other words, it bears directly and substantially upon the 
issues at hand, and is neither duplicative nor cumulative.  
Additionally, given that no such in-service record was 
previously available, this newly received evidence is so 
significant that it must be considered in order to decide 
fairly the merits of the underlying claims.  38 C.F.R. 
§ 3.156(a).  In other words, this statement tends to provide 
probative information beyond what was known previously.  
Accordingly, the Board concludes that the veteran has 
submitted new and material evidence as to both claims.

Because new and material evidence has been presented under 
38 C.F.R. § 3.156(a), which requires the claim to be 
reopened, the Board must now determine whether the claims of 
service connection for gastritis and gastroenteritis are well 
grounded.  Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 
17, 1999) (en banc).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony; this is so because 
lay persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and current 
disability.  This third element may also be established by 
the use of statutory presumptions.  38 C.F.R. § 3.307, 3.309 
(1998); See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

However, the record on appeal, consisting of the veteran's 
service medical records, October 1993 treatment records from 
Boston University Medical Center, and VA examination reports 
dated in July 1994 and November 1996 with accompanying 
December 1996 upper GI series and small bowel examination, 
does not reflect that the veteran has a current diagnosis of 
either gastritis or gastroenteritis.  The diagnosis at his VA 
examinations was active hiatal hernia with gastroesophageal 
reflux--not gastritis or gastroenteritis.  (Service 
connection is already in effect for a hiatal hernia.)  

The October 1993 treatment records from Boston University 
Medical Center only reported questionable gastritis or 
gastroenteritis, which does not constitute a current 
diagnosis of a specific disease process.  Therefore, given 
that there is no showing of current disability, these claims 
are not well grounded.  Caluza, supra.  

In reaching the above conclusion, the Board has considered 
the veteran's testimony at his December 1996 personal hearing 
as well as his written statements to the RO.  Specifically, 
the veteran has indicated that he had in-service and post-
service gastrointestinal attacks (lower body pain and 
bloating which was severe enough to double him over for up to 
24 hours on several occasions).  He characterized his 
problems as being caused by gastritis and/or gastroenteritis.  
He also described in detail the adverse symptomatology and 
his treatment for these symptoms during and after military 
service.  He also reported that he first starting 
experiencing these problems approximately two months after an 
in-service stomach operation.

However, while a lay witness can testify as to the visible 
symptoms or manifestations of a disease or disability, his 
own opinion as to either a current diagnosis or medical 
etiology, questions integral to the underlying claim of 
service connection, is not helpful.  See Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991); Bostain v. West, 
11 Vet. App. 124 (1998) (someone qualified by knowledge, 
training, expertise, skill, or education, which the veteran 
is not shown to possess, must provide evidence regarding 
medical knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992).  Furthermore, the Board is not required to accept 
evidence that is simply information recorded by a medical 
examiner, unenhanced by medical opinion.  LeShore v. Brown, 
8 Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  Accordingly, the veteran's lay assertions 
regarding diagnoses and etiology do not constitute competent 
evidence sufficient to make either claim well grounded.

The veteran's representative has also requested consideration 
of the benefit-of-the-doubt doctrine; however, this doctrine 
does not apply until after the veteran has submitted a well-
grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for gastritis or gastroenteritis is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

